1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 KATHY THAMES,

 8          Worker-Appellant,

 9 v.                                                                           NO. 29,062

10 GRACE REQUIRES UNDERSTANDING, INC.
11 and THE HARTFORD INSURANCE CO.,

12          Employer/Insurer-Appellees.


13 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
14 Terry Kramer, Workers’ Compensation Judge


15 Patrick L. Fogel, LLC
16 Patrick Larkin Fogel
17 Albuquerque, NM

18 for Appellant

19 Law Offices of Eva K. Rappaport
20 Ned S. Fuller
21 Albuquerque, NM

22 for Appellees
 1                            MEMORANDUM OPINION

 2 ROBLES, Judge.

 3        Kathy Thames (Worker) appeals a determination by the Workers’

 4 Compensation Judge (WCJ), denying her workers’ compensation benefits. On appeal,

 5 Worker argues that (1) the WCJ erred in concluding that she knew or should have

 6 known she had sustained a compensable injury in August 2006; (2) failure to have the

 7 required reporting forms with the posted Workers’ Compensation notice (posted

 8 notice) under NMSA 1978, Section 52-1-29(B) and (C) (1990) changes the fifteen-

 9 day notice period to sixty days; (3) substantial evidence does not support the WCJ’s

10 finding that she knew or should have known she had a compensable injury prior to the

11 time she was first informed by her healthcare provider that her carpal tunnel syndrome

12 was work-related; and (4) the WCJ erred when he concluded that Worker’s belief that

13 her sleep posture was the cause of her condition was unreasonable. We affirm.

14 I.     BACKGROUND

15        In July 2005, Worker began employment with Grace Requires Understanding,

16 Inc. (Employer) as an administrative assistant. Her duties required her to stuff

17 envelopes, perform administrative functions, spend time on the computer, and file.

18 In May 2006, she first noticed pain in her arms. In August 2006, she took off work

19 for one week due to the pain she was experiencing in her arms. Finally, in December



                                             2
 1 2006, she sought medical help. After several referrals, she was diagnosed with carpal

 2 tunnel syndrome. On February 8, 2007, she underwent surgery on her left arm and,

 3 on February 21, she had surgery on her right arm. Worker testified that it was not

 4 until February 2007 when her uncle first suggested her injury may be work-related,

 5 did she associate her injury with her job. The parties agree that she was first informed

 6 by her healthcare provider that the injury was work-related in late February or early

 7 March. The WCJ found that the earliest point at which Worker gave notice to

 8 Employer that the injury was work-related was on March 19, 2007.

 9 II.    DISCUSSION

10        We conclude that the WCJ did not err in finding that Worker knew or should

11 have known that she had a compensable injury in August 2006. This precludes us

12 from addressing Worker’s second argument of whether a failure to have the required

13 reporting forms with the posted notice extends the notice period. We address together

14 Worker’s arguments that (1) there was no substantial evidence to support the WCJ’s

15 finding that she knew or should have known she had a compensable injury before

16 being informed by her healthcare provider, and (2) the WCJ erred in concluding it was

17 unreasonable for her to believe that her sleep posture was the cause of her condition.



18 A.     Timing of the Injury



                                              3
 1        For the purpose of reviewing agency decisions, the substantial evidence

 2 standard is modified to include the whole record review.          A reviewing court

 3 contemplates a canvass of all evidence bearing on a decision both favorable and

 4 unfavorable to the decision reached to determine if there is substantial evidence to

 5 support the decision reached. See Tallman v. ABF (Arkansas Best Freight), 108 N.M.

 6 124, 128, 767 P.2d 363, 367 (1988). “To conclude that an administrative decision is

 7 supported by substantial evidence in the whole record, the court must be satisfied that

 8 the evidence demonstrates the reasonableness of the decision.” Martinez v. Darby

 9 Constr. Co., 109 N.M. 146, 148, 782 P.2d 904, 906 (1989) (internal quotation marks

10 and citation omitted). We do not reweigh evidence in applying the whole record

11 standard of review, nor do we substitute our judgment for that of the judge or

12 contemplate whether a contrary finding could be supported by the evidence. See Flint

13 v. Town of Bernalillo, 118 N.M. 65, 67, 878 P.2d 1014, 1016 (Ct. App. 1994). We

14 remain conscientious “of the essential fact-finding role of administrative agencies and

15 the deference accorded them because of their knowledge and expertise. Tallman, 108

16 N.M. at 130, 767 P.2d at 369. Under whole record review, this Court will view the

17 evidence in the light most favorable to the agency decision. Id. at 128, 767 P.2d at

18 367.




                                              4
 1        As an initial matter, we note that, in cases involving latent and progressive

 2 injuries, it is difficult to set a date certain for the occurrence of an accident. Likewise,

 3 in other cases, the occurrence of an event or accident may be known, but the effects

 4 of such a happening may not materialize and cause interference with a worker’s duties

 5 until some time in the future.        In Brown v. Safeway Stores, Inc., this Court

 6 acknowledged that the rule in latent injury cases is that “the workman must give

 7 notice but only after he knew, or should have known by the exercise of reasonable

 8 diligence, that he had incurred a compensable injury by accident arising out of and in

 9 the course of his employment.” 82 N.M. 424, 426, 483 P.2d 305, 307 (Ct. App.

10 1970); Flint, 118 N.M. at 67, 878 P.2d at 1016 (“Our Supreme Court has stated that

11 the time period in which notice of a claim must be given begins when the worker

12 recognizes or should recognize the nature, seriousness, and probable compensable

13 character of the injury.” (internal quotation marks and citation omitted)). In such

14 cases, the initial question for a WCJ is: When would a person of reasonable diligence

15 have first known or should have known that they suffered a work-related accident?

16 “[T]his recognition may become apparent to a worker only after loss of the capability

17 to perform regular duties, notwithstanding the fact that some time has elapsed from

18 the date of the original incident during which the worker was able to perform usual

19 tasks while experiencing pain.” Gomez v. B.E. Harvey Gin Corp., 110 N.M. 100, 102,



                                                5
 1 792 P.2d 1143, 1145 (1990). The date that a worker is imputed with the knowledge

 2 of a work-related, compensable injury begins the running of the notice clock governed

 3 by Section 52-1-29. See Garnsey v. Concrete Inc., 1996-NMCA-081, ¶ 12, 122 N.M.

 4 195, 922 P.2d 577.

 5        In the instant case, the WCJ made the following relevant findings of fact:

 6        9.    Worker took a week off work due to the increased pain in August
 7              of 2006.
 8        10.   The pain Worker was experiencing diminished while she was off
 9              work.
10              ....
11        23.   Worker suffered a work[-]related accident in August of 2006
12              when she was forced to take a week off work due to her symptoms
13              of pain and numbness.
14              ....
15        25.   The earliest Worker gave notice to Employer was March 19, 2007.
16              ....
17        28.   Worker knew as early as May of 2006 that work activities
18              aggravated her symptoms.
19        29.   Worker knew that her symptoms were so severe that she took a
20              week off work in August of 2006.
21              ....
22        32.   It is unreasonable to believe that Worker had pain and numbness
23              in her hands and wrists in May 2006, noticed the pain while
24              performing work activities, noticed that work activities aggravated
25              the pain and numbness, noticed the pain in her hands and wrists
26              worsened when she typed, noticed that the pain diminished when
27              she took a week off work, underwent two carpal tunnel surgeries
28              in February of 2007[,] but did not relate her pain or bilateral
29              carpal tunnel to work until told by either her uncle or the
30              physician’s assistant in late February or March, 2007.
31        33.   Oral notice provided to Employer on March 19, 2007 was not
32              timely.



                                             6
 1       34.    Written notice provided to Employer on March 28, 2007 was not
 2              timely.

 3       Additionally, the WCJ made the following conclusions of law:

 4       3.     The earliest that Worker provided notice of a work accident to . . .
 5              Employer was March 19, 2007.
 6       4.     Worker did not provide timely notice of a work accident to
 7              Employer pursuant to [Section] 52-1-29.

 8       Supplemental findings of fact were made in this case pursuant to this Court’s

 9 Order of Limited Remand for the purpose of clarifying the original findings of fact

10 and conclusions of law. The supplemental findings state:

11       1.     In May 2006, Worker began having complaints related to bilateral
12              carpal tunnel syndrome.
13       2.     Worker knew that work activities aggravated her symptoms and
14              pain.
15       3.     It was apparent by August, 2006, when Worker took a week off of
16              work due to her physical symptoms, that Worker’s injury arose
17              out of her employment.
18       4.     Worker knew or should have known that she suffered from a
19              work-related injury at the time she took a week off of work in
20              August of 2006 due to increased pain brought about by her work
21              activities.

22       The supplemental conclusions of law state:

23       1.     Worker knew or should have known that she suffered a work-
24              related accident in August of 2006.
25       2.     Worker failed to give timely notice of her work-related accident.
26       3.     Worker is not entitled to workers’ compensation benefits for her
27              bilateral carpal tunnel condition.




                                             7
 1        In reviewing the WCJ’s findings of fact and conclusions of law, we are

 2 cognizant that an appellate court is not bound by labels from below that a particular

 3 determination is a conclusion of law or a finding of fact. See Tallman, 108 N.M. at

 4 130, 767 P.2d at 369. What is clear from the above compensation orders is that the

 5 WCJ thought it was unreasonable that Worker did not relate the carpal tunnel

 6 syndrome to her work duties until after her surgery and, when she took a week off of

 7 work in August 2006, she either knew or should have known that she had suffered an

 8 injury.

 9        On appeal, Worker argues that the WCJ erred in concluding that Worker knew

10 or should have known she suffered an injury in August 2006 because Worker’s time

11 off was a “pre-approved paid vacation,” which she took to coincide with her son’s

12 birthday. In her brief, Worker argues that “[t]here is no evidence in the record proper

13 that [she] knew that her injury was related to work until she was told so by [her]

14 physician assistant . . . on March 16, 2007.” We disagree for the following two

15 reasons.

16        On cross-examination, the following interactions occurred:

17        [QUESTION]:         And, then in August, [the pain] got so bad that you
18                            actually took a week off of work, correct?

19        [WORKER]:           Yes, sir.




                                              8
 1   [QUESTION]:   And, in fact, you noticed that the pain was
 2                 aggravated a lot at work?

 3   [WORKER]:     Yes, sir.

 4                              ....

 5   [QUESTION]:   And, your testimony is that you noticed the pain a
 6                 lot at work, correct?

 7   [WORKER]:     Yes, sir.

 8                               ....

 9   [QUESTION]:   Ok. Well you noticed that the pain got worse when
10                 you typed as well, right?

11   [WORKER]:     Yes.

12   [QUESTION]:   In fact, you said you were typing on the computer
13                 almost all the time.

14   [WORKER]:     Yes.

15   [QUESTION]:   And you noticed your elbows hurt when you picked
16                 up the phone, right?

17   [WORKER]:     Yes.

18   [QUESTION]:   OK. And you noticed that after you took time off of
19                 work, the pain diminished.

20   [WORKER]:     During the day, but not at night.

21   [QUESTION]:   But, you still had no clue what was causing or
22                 aggravating your pain, is that your testimony?

23   [WORKER]:     No, sir. I didn’t correlate the two.

                                   9
 1       Some time later, on recross-examination, Worker stated for the first time that

 2 she did not work in August because of her son’s birthday.

 3       [QUESTION]:        Ma’am, the first time you took time off of work
 4                          because of the pain, or the problems you were having
 5                          in your hands and wrists, was in August of [20]06,
 6                          correct?

 7       [WORKER]:          Yes, sir.

 8       [QUESTION]:        It wasn’t the surgeries.

 9       [WORKER]:          Ok.

10       [QUESTION]:        Is that correct?

11       [WORKER]:          Ok. I also took off in August because it was my
12                          son’s birthday, and I kinda made it around that time.

13       [QUESTION]:        Let’s go to page 22 of your deposition starting at line
14                          24. “Right. When you -- you mentioned that you
15                          would take some time off. When was the first time
16                          you had to take time off because of the problems
17                          with your hands and wrists? Answer: “I know I
18                          took some time -- a week off in -- like a week off in
19                          August. But prior to that, I don’t remember. I know
20                          there was days that I did miss off and on. But as far
21                          as to actually say that it hurt so bad, I would say in
22                          August.”

23       [WORKER]:          That’s what I said. Yes, sir.

24       [QUESTION]:        And, then I asked the question: “When you took that
25                          time off in August, did you notice that the pain and
26                          the numbness diminished?” Answer: “A little bit.
27                          Yes, sir.” Correct?



                                           10
 1        [WORKER]:           During the day. Yes, sir.

 2        [QUESTION]:         And, so you still, at that time, you didn’t make the
 3                            connection that this was a work-related, at least,
 4                            work was causing part of your pain and your
 5                            numbness?

 6        [WORKER]:           No, sir. I didn’t correlate it.

 7        The WCJ heard all the testimony and held that “Worker knew or should have

 8 known that she suffered from a work-related injury at the time she took a week off of

 9 work in August of 2006 due to increased pain brought about by her work activities.”

10 In light of all the testimony, the WCJ concluded that it was unreasonable to assume

11 that Worker was unaware of a compensable injury in August 2006 when she took time

12 off work. Although Worker did allege at the end of her testimony that she also took

13 time off because of her son’s birthday, implying that the respite was a planned event,

14 the question of whether Worker took time off because of pain or because of a birthday

15 or because of pain and a birthday is a question of fact, goes to weight, and turns on

16 credibility. This Court does not observe the demeanor of witnesses and cannot

17 observe inflections and expressions that are often critical when weighing the

18 credibility of a live witness. Tallman, 108 N.M. at 127, 767 P.2d at 366.

19        Section 52-1-29 speaks specifically to when a worker knows or should have

20 known of a work-related injury and does not require “evidence in the record proper

21 that [W]orker knew that her injury was related to work.”               The court in

                                              11
 1 Garnsey addressed the issue of when a worker is required to give notice to the

 2 employer of a latent injury. Garnsey held that the time to give notice for a latent

 3 injury begins when a worker knows or should have known of the compensable injury.

 4 1996-NMCA-081, ¶¶ 16, 18. In that case, the claimant had pinched a nerve in his

 5 neck while opening the hood of a truck within the course of his employment. Id. ¶¶

 6 2, 4. Although his immediate neck pain quickly dissipated, within the next several

 7 days, he began feeling pain in his arms, shoulder, and hand. Id. ¶¶ 2, 3. He testified

 8 that he did not associate the pain in his arms and shoulder with the hood incident

 9 before he was diagnosed with a pinched nerve. Id. The WCJ concluded that after

10 being diagnosed and becoming aware that his pain was work-related, the claimant did

11 give notice to his employer within the applicable notice period and granted him

12 benefits for his work-related injury. Id. ¶ 1. This Court affirmed, noting that notice

13 of latent injuries should be within the statutory time period of when the worker knew

14 or should have known with the exercise of reasonable diligence of a compensable

15 injury. Id. ¶ 18. However, no medical diagnosis need be in the record for it to be said

16 that a worker using reasonable diligence would discover that an injury was work-

17 related and compensable. A worker may be imputed with this knowledge when he

18 becomes incapable of performing his regular duties, “notwithstanding the fact that

19 some time has elapsed from the date of the original incident during which the worker



                                             12
 1 was able to perform usual tasks while experiencing pain.” Gomez, 110 N.M. at 102,

 2 792 P.2d at 1145.

 3         Although consideration of Worker’s time off as a planned vacation could lead

 4 to a contrary finding, the existence of evidence that may support a contrary finding is

 5 not the focus of our review, but rather whether the determination by the agency below

 6 was reasonable in light of the whole record. Tallman, 108 N.M. at 128, 767 P.2d at

 7 367. On balance, this Court cannot say that the WCJ’s determination in this case was

 8 unreasonable when considering the record before us. Because we hold that evidence

 9 supports the reasonableness of the conclusion by the WCJ that Worker either knew

10 or should have known she suffered a work-related injury, we affirm the August 2006

11 date.

12 B.      Notice

13         Our cases have previously held that providing notice to an employer is a

14 condition precedent to the right of a worker to receive compensation for a work-

15 related accident. Garnsey, 1996-NMCA-081, ¶ 9. Worker alleges that a failure to

16 have the required reporting forms with the posted notice allows for an extended

17 reporting period. Specifically, Worker argues that the provision in Section 52-1-29(B)

18 that tolls the time a worker has to give notice from fifteen days up to sixty days, when

19 an employer does not have a conspicuously-placed notice advising workers of the



                                              13
 1 need to notify employers in writing of an accident, also applies to Section 52-1-29(C)

 2 when the posted notice does not have preprinted forms attached. Worker claims that

 3 the WCJ erred in not addressing her argument that Employer’s failure to have

 4 reporting forms extends the notice period. However, by holding that Worker knew

 5 or should have known of her compensable injury in August 2006, and Worker

 6 provided notice in March, the WCJ’s decision rendered Worker’s statutory argument

 7 merely academic and moot. Because of our affirmance of the August 2006 date, an

 8 extension of the notice period from fifteen to sixty days would not make Worker’s

 9 March notice date timely. We therefore decline to reach the question of whether

10 failure to have preprinted forms attached to the posted notice will toll the notice period

11 under Section 52-1-29.

12 C.     Substantial Evidence

13        We now address Worker’s arguments that (1) there was no substantial evidence

14 to support the WCJ’s finding that she knew or should have known she had a

15 compensable injury before being told by her healthcare provider, and (2) the WCJ

16 erred in concluding that it was unreasonable for her to believe that her sleep posture

17 was the cause of her condition. Both of these arguments essentially question whether

18 the evidence presented is sufficient to uphold the WCJ’s conclusion that Worker knew




                                               14
 1 or should have known she had a work-related injury in August 2006. We answer this

 2 question in the affirmative.

 3          Worker asserts that she should not be expected to display a greater diagnostic

 4 skill than any other uninformed layperson confronted with similar symptoms. She

 5 states that she “did not have conclusive knowledge that her bilateral carpal tunnel

 6 syndrome was work[-]related until” she was told by her healthcare provider. Worker

 7 cites to Flint for the proposition that a worker “should be expected to display no

 8 greater diagnostic skill than any other uninformed layperson confronted with the early

 9 symptoms of a progressive condition.” Id. at 68, 878 P.2d at 1017 (internal quotation

10 marks and citation omitted). Flint concerned post-traumatic stress disorder (PTSD).

11 In that case, we agreed with the claimant that substantial evidence did not support the

12 conclusion that the claimant knew or should have known he had a compensable injury

13 prior to the time he was first diagnosed with PTSD. Id. at 68, 878 P.2d at 1017. The

14 immediate case is factually distinct. Here, Worker was not experiencing problems due

15 to an incident nearly six years earlier as was the case in Flint, but instead was

16 experiencing symptoms while at work and after she went home in the evening. Id.

17 In this case, the causal relationship of the symptoms with the work activities were

18 readily observable by a non-medically trained layperson, which was not the case in

19 Flint.



                                              15
 1        In the case before us, Worker testified that the pain at night was worse than

 2 what she experienced during the day, and she never associated the pain at night with

 3 her job. However, the WCJ also heard Worker testify that (1) she began experiencing

 4 pain while typing at work as early as May 2006; (2) she noticed that the pain was

 5 aggravated at work; (3) the pain would get worse when she typed; and (4) in August

 6 2006, the pain got so bad that she took off work for a week. Finally, the WCJ also

 7 heard testimony that Worker’s pain dissipated while she took time off in August 2006.

 8 Although Worker equivocated during testimony and qualified her statement by saying

 9 that, in August, the pain did not get better at night, though it did get better during the

10 day, she was impeached with her earlier deposition in which she simply stated that the

11 pain diminished over her August break.

12        In light of all the testimony, the WCJ concluded that it was unreasonable to

13 assume that Worker was unaware of a compensable injury in August 2006. To the

14 extent that the issue about her pain not improving at night became an issue of

15 credibility due to her impeachment, we again note that it is appropriate for this Court

16 to defer to the fact finder on issues of credibility. See Tallman, 108 N.M. at 127, 767

17 P.2d at 366. To the extent that the WCJ simply thought it was unreasonable that

18 Worker did not relate her pain to her work and concluded that, even absent a medical




                                               16
1 diagnosis, she knew or should have known of her condition in August because of her

2 causal experiences, we conclude that the evidence supports that determination.

3 III.   CONCLUSION

4        For the above reasons, we affirm the WCJ’s compensation order.

5        IT IS SO ORDERED.



6                                              _______________________________
7                                              ROBERT E. ROBLES, Judge


8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 LINDA M. VANZI, Judge




                                          17